Filed 6/30/21 In re J.S. CA1/4
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR

 In re J.S., a Person Coming Under
 the Juvenile Court Law.


 CONTRA COSTA CHILDREN AND
 FAMILY SERVICES BUREAU,
                                                                         A160549
           Plaintiff and Respondent,
 v.                                                                      (Contra Costa County
                                                                         Super. Ct. No. J1800636)
 D.G. AND R.R.,
           Defendants and Appellants.



         On July 6, 2020, the juvenile court terminated the parental rights of
defendants D.G. (mother) and R.R. (father) with respect to their shared son,
J.S., and ordered adoption as J.S.’s permanent plan. (Welf. & Inst. Code,
§ 366.26.) After filing notices of appeal, counsel for both mother and father
filed no-issue statements pursuant to In re Sade C. (1996) 13 Cal.4th 952 and
In re Phoenix H. (2009) 47 Cal.4th 835. By separate communications, we
notified mother and father that their respective counsel had filed briefs
indicating there were no arguable issues on appeal, and we invited them to
file supplemental letters setting forth any issues they believed should be
reviewed by this court. Father filed a letter asking to be given “another


                                                               1
chance,” but identifying no error by the juvenile court. Mother did not file a
supplemental letter.
       An appealed-from judgment or order is presumed correct.
(Conservatorship of Ben C. (2007) 40 Cal.4th 529, 544, fn. 8.) It is therefore
an appellant’s burden to raise claims of reversible error or other defect and to
present argument and authority on each point made. If an appellant fails to
do so, the appeal may be dismissed. (In re Sade C., supra, 13 Cal.4th at
p. 994.)
       While we appreciate father’s statement that he loves his son and that it
would be a “dream come true” to be with J.S. again, we must conclude that
neither parent has made a showing that there is an arguable issue that
would merit further briefing with respect to the juvenile court order on
appeal. Under such circumstances, dismissal is appropriate. (In re Phoenix
H., supra, 47 Cal.4th at pp. 844, 846.)
                                DISPOSITION
       Because no claim of error or other defect has been raised in this matter,
the appeals are dismissed as abandoned. (In re Phoenix H., supra, 47 Cal.4th
at pp. 844–846; In re Sade C., supra, 13 Cal.4th at p. 994.)




                                              BROWN, J.


WE CONCUR:

POLLAK, P. J.
STREETER, J.


In re J.S. (A160549)



                                          2